DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination, and the Request for Reconsideration and Amendment, each filed on July 22, 2021, are acknowledged.
Claims 1-4, 6, 8, 17-21 and 25 are pending, and are being examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed July 22, 2021 have been fully considered.
All of the previously made rejections are withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Indefiniteness Rejections
Claims 3 and 20 each recite the limitation “wherein the primers have [certain] annealing temperature[s]”. Claims 1 and 18, from which claims 3 and 20 depend, respectively, each recite “two or more pairs of primers”, and recite using the two or more pairs of primers in multiple method steps. It is not clear if the annealing temperature requirements in claims 3 and 20 relate to all of the primers and all of the steps recited in claims 1 and 18, respectively, or only some of the primers and steps. Since the ordinary artisan would not be able to determine the metes and bounds of the limitation, the claims are indefinite.



Lack of Antecedent Basis Rejections
Claim 6 recites the limitation "the one or more primers" in l. 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 6 depends, does not recite “one or more primers”, but rather requires at least two primers (i.e., one primer from each of at least two primer pairs). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 3-4, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dolganov (A Novel Method of Gene Transcript Profiling in Airway Biopsy Homogenates Reveals Increased Expression of Na+-K+-Cl- Cotransporter (NKCC1) in Asthmatic Subjects, Genome Res., 11:1473-1483, 2001) in view of Exner1 (US Patent App. Pub. No. 2014/0234830), and as evidenced by and in view of Applied Biosystems (TaqMan® Universal PCR Master Mix, 2002).
	
Regarding independent claim 1, Dolganov teaches or suggests …
A method of detecting a target RNA in a sample, said method comprising: (a) subjecting the sample to reverse transcription using reverse transcriptase and one primer from each of two or more pairs of primers, the pairs of primers are each adapted to amplify a fragment of the target RNA from 60 nt to 300 nt in length (abstract: “quantification of multiple low-abundance transcripts”; Fig. 1: “1st Strand cDNA Synthesis with … Gene-Specific Primers”; Fig. 1: “Multiple Gene Amplicons ~ 100-250 bp”); p. 1481, right col., para. 5: “[r]everse transcription of RNA was performed using … reverse transcriptases”);
(b) subjecting the sample of (a) to multiplex polymerase chain reaction (PCR) amplification using Taq polymerase and both primers of each of the two or more pairs of primers (Fig. 1: “Multiplex RT-PCR Amplification with ~100-300 Gene-Specific Primer Sets”, p. 1481, right col., para. 5: “multiplex … PCR was performed … using Klen-Taq DNA polymerase”);
(c) aliquoting a portion of the sample from (b), and subjecting the portion of the sample from (b) to PCR amplification using Taq polymerase and at least one pair of primers (Fig. 1: 
and (d) detecting amplified product of (c), wherein detectable amplified product of (c) is indicative of the presence of the target RNA in the sample (p. 1473, right col., para. 2 to p. 1474, left col., para. 1: “transformed the cycle threshold values generated in the real-time PCR quantification step into relative copy numbers corresponding to gene copies in the aliquot of cDNAs from the RT-PCR step. Absolute copy numbers corresponding to mRNA copies in starting total RNA … can be calculated”).

Regarding the requirement in step (a) to subject the sample to reverse transcription using [only] one primer from each of at least two primer pairs, it is not clear how many primers from each primer set are added to the reverse transcription reaction in Dolganov. However, Exner explicitly teaches this limitation. In addition, regarding the requirement in step (b) to add the other primer from each of the two or more pairs of primers, Exner also teaches this limitation (para. 49: “incubation of the sample in the reverse transcription reaction”; para. 49: “a single new primer may be added that will amplify a DNA segment with the original RT-PCR primer as the second primer of the pair”).

	Regarding the requirement for using Taq Polymerase in step (c), as noted, Dolganov teaches “Universal Master Mix”. As evidenced by Applied Biosystems, Universal Master Mix comprises Amplitaq Gold® DNA Polymerase (e.g., p. 1-2, para. 4). 

[original] pairs of primers, Dolganov teaches using nested primers. However, Applied Biosystems teaches that amplicons in the range generated by the Dolganov non-nested primers are useful in Taqman Assays (p. 2-2: “[c]onsistent results are obtained for amplicon size ranges from 50 to 150 bp”). Therefore, it would have been obvious to the ordinary artisan to use the original Dolganov primers throughout all of the aliquots and method steps, instead of switching to nested primers in the last step, as taught by Dolganov.

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Dolganov and to incorporate the Exner primers and primer addition steps. Dolganov teaches the need for gene expression analysis with high sensitivity and specificity. The ordinary artisan understands that the sensitivity and specificity of PCR reactions can be customized by optimizing primer design and primer addition steps. Therefore, the ordinary artisan would have been motivated to try the Exner primer design and primer addition steps in the Dolganov method in order to improve the sensitivity and specificity of the Dolganov method, and would have had an expectation of success as primer design and optimization is well-known in the art, and because Dolganov does not limit the primer design or addition steps.
	In addition, it would have been prima facie obvious to not use nested primers in the last amplification step of Dolganov, as Applied Biosystems teaches the usefulness of creating amplicons for real-time PCR of the size created by the Dolganov non-nested primers used in the initial Dolganov steps. The ordinary artisan would have been motivated to use the non-nested Dolganov gene-specific primers throughout the entire Dolganov plus Exner method, as doing so 

 	Regarding claims 3, Dolganov additionally teaches …
wherein the primers have the same annealing temperature (Fig. 1: “[a]ll gene-specific primers for multiplex RT-PCR are designed to have Tm = 60°C”). In addition, as also noted by Exner, primer design is well known in the art, and one of ordinary skill in the art would know how to optimize primer design so that pairs of primers have appropriate annealing temperatures and can be used in the same PCR reaction. It is not inventive to discover optimum or workable ranges by routine experimentation. MPEP 2144.05.


Regarding claim 4, Dolganov additionally teaches …
wherein the fragment of the target RNA from 60 nt to 300 nt in length includes the primer (Fig. 1: “Multiple Gene Amplicons ~ 100-250 bp”). When a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05. In addition, the instant specification does not provide a showing of unexpected results of the claimed range.

Regarding claim 6, which depends from claim 1, Dolganov additionally suggests …
st Strand cDNA Synthesis with … Gene-Specific Primers”; Fig. 1: “Multiple Gene Amplicons ~ 100-250 bp”). The ordinary artisan would understand that the Dolganov primers are inherently non-overlapping as they are targeting different transcripts.

	 
Regarding claim 17, which depends from claim 1, Dolganov additionally teaches …
further comprising subjecting the sample to DNAse prior to step (a) (p. 1481, right col., para. 2: “isolate total RNA … including DNAse I treatment”).
  
	In view of the foregoing, claims 1, 3-4, 6, and 17 are prima facie obvious over Dolganov in view of Exner, as evidenced by and in view of Applied Biosystems.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dolganov (A Novel Method of Gene Transcript Profiling in Airway Biopsy Homogenates Reveals Increased Expression of Na+-K+-Cl- Cotransporter (NKCC1) in Asthmatic Subjects, Genome Res., 11:1473-1483, 2001) in view of Exner2 (US Patent App. Pub. No. 2014/0234830), as evidenced by and in view of Applied Biosystems (TaqMan® Universal PCR Master Mix, 2002) as applied to claim 1 above, and further in view of Monforte3 (US Patent App. Pub. No. 2006/0281108).


Regarding claim 2, which depends from claim 1, Dolganov does not teach …
wherein the sample has non-detectable RNA.
However, Monforte suggests this limitation (para. 165: “the assay can detect on the order of one transcript copy per cell … which is less than 1% of the cells typically present in [the sample]”). 

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Dolganov plus Exner and Applied Biosystems, as discussed above, and to use a sample with non-detectable RNA, as suggested by Monforte. Monforte teaches the need for analyzing archived samples which contain varied and poor quality nucleic acid. One of ordinary skill in the art would have been motivated to try the Dolganov plus Exner and Applied Biosystems method to analyze samples with degraded or small amounts of RNA, as the Dolganov teaches that the method is useful for low-abundance transcripts. Therefore, the ordinary artisan would have been motivated to try the Dolganov plus Exner and Applied Biosystems method on samples with degraded or small amounts of RNA as Dolganov specifically teaches that the method would be useful for such purposes, with an expectation of success since Dolganov does not limit the types of nucleic acid that can be assayed.

Regarding claim 8, which depends from claim 1, Dolganov does not teach …
wherein the sample comprises degraded nucleic acid.


Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Dolganov plus Exner and Applied Biosystems, as discussed above, and to use a sample with degraded RNA, as suggested by Monforte. Monforte teaches the need for analyzing archived samples which contain varied and poor quality nucleic acid. One of ordinary skill in the art would have been motivated to try the Dolganov plus Exner and Applied Biosystems method to analyze samples with degraded or small amounts of RNA, as the Dolganov teaches that the method is useful for low-abundance transcripts. Therefore, the ordinary artisan would have been motivated to try the Dolganov plus Exner and Applied Biosystems method on samples with degraded or small amounts of RNA as Dolganov specifically teaches that the method would be useful for such purposes, with an expectation of success since Dolganov does not limit the types of nucleic acid that can be assayed.

In view of the foregoing, claims 2 and 8 are prima facie obvious over Dolganov in view of Exner, as evidenced by and in view of Applied Biosystems, and further in view of Monforte.

Claims 18-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dolganov (A Novel Method of Gene Transcript Profiling in Airway Biopsy Homogenates Reveals Increased Expression of Na+-K+-Cl- Cotransporter (NKCC1) in Asthmatic Subjects, Genome Res., 4 (US Patent App. Pub. No. 2014/0234830) and Monforte5 (US Patent App. Pub. No. 2006/0281108), as evidenced by and in view of Applied Biosystems (TaqMan® Universal PCR Master Mix, 2002).

Regarding independent claim 18, Dolganov teaches or suggests …
A method of detecting a target RNA in a sample, said method comprising: (a) subjecting the sample to reverse transcription using reverse transcriptase and a first primer from each of two or more pairs of primers comprising the first primer and a second primer, the pairs of primers are each adapted to amplify a fragment of the target RNA from 60 nt to 600 nt in length (abstract: “quantification of multiple low-abundance transcripts”; Fig. 1: “1st Strand cDNA Synthesis with … Gene-Specific Primers”; Fig. 1: “Multiple Gene Amplicons ~ 100-250 bp”); p. 1481, right col., para. 5: “[r]everse transcription of RNA was performed using … reverse transcriptases”);
(b) subjecting the sample of (a) to multiplex polymerase chain reaction (PCR) amplification using Taq polymerase and both primers of each of the two or more pairs of primers (Fig. 1: “Multiplex RT-PCR Amplification with ~100-300 Gene-Specific Primer Sets”, p. 1481, right col., para. 5: “multiplex … PCR was performed … using Klen-Taq DNA polymerase”);
(c) aliquoting a portion of the sample from (b), and subjecting the portion of the sample from (b) to PCR amplification using Taq polymerase and at least one pair of primers (Fig. 1: 

Regarding the requirement in step (a) that the first primers are non-overlapping with respect to each other and the second primers are non-overlapping with respect to each other, Dolganov suggests this limitation (abstract: “quantification of multiple low-abundance transcripts”; Fig. 1: “1st Strand cDNA Synthesis with … Gene-Specific Primers”; Fig. 1: “Multiple Gene Amplicons ~ 100-250 bp”). The ordinary artisan would understand that the Dolganov primers are inherently non-overlapping as they are targeting different transcripts.


Regarding the requirement in step (a) to subject the sample to reverse transcription using [only] the first primer, it is not clear how many primers from each primer set are added to the reverse transcription reaction in Dolganov. However, Exner explicitly teaches this limitation. In addition, regarding the requirement in step (b) to add the second primer from each of the two or more pairs of primers, Exner also teaches this limitation (para. 49: “incubation of the sample in the reverse transcription reaction”; para. 49: “a single new primer may be added that will amplify a DNA segment with the original RT-PCR primer as the second primer of the pair”).
	


Regarding the requirement in step (c) to use at least one pair of primers of the two or more [original] pairs of primers, Dolganov teaches using nested primers. However, Applied Biosystems teaches that amplicons in the range generated by the Dolganov non-nested primers are useful in Taqman Assays (p. 2-2: “[c]onsistent results are obtained for amplicon size ranges from 50 to 150 bp”). Therefore, it would have been obvious to the ordinary artisan to use the original Dolganov primers throughout all of the aliquots and method steps, instead of switching to nested primers in the last step, as taught by Dolganov.

Dolganov does not teach …
and (d) sequencing amplified products of (c).
However, Monforte teaches this limitation (para. 76: “amplification is optionally followed by additional steps, for example, … sequencing”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Dolganov and to incorporate the Exner primers and primer addition steps. Dolganov teaches the need for gene expression analysis with high sensitivity and specificity. The ordinary artisan understands that the sensitivity and specificity of PCR reactions can be customized by optimizing primer design and primer addition steps. Therefore, the 
In addition, it would have been prima facie obvious to not use nested primers in the last amplification step of Dolganov, as Applied Biosystems teaches the usefulness of creating amplicons for real-time PCR of the size created by the Dolganov non-nested primers used in the initial Dolganov steps. The ordinary artisan would have been motivated to use the non-nested Dolganov gene-specific primers throughout the entire Dolganov plus Exner method, as doing so would result in a less expensive method, as additional primers would not have to be acquired. The ordinary artisan would have had an expectation of success as PCR primer design and optimization is well-known in the art.
Finally, Exner also teaches the need to identify pathogens, and one of ordinary skill in the art knows that one method of identifying an organism is sequencing nucleic acids derived from the organism. Therefore, the ordinary artisan would have been motivated to sequence the amplicons, as taught by Monforte, that are generated by the Dolganov plus Exner and Applied Biosystems method. The ordinary artisan would have an expectation of success and Dolganov does not limit downstream processing of the amplicons.

Regarding claim 19, which depends from claim 18, Dolganov does not teach …
wherein the sample has non-detectable RNA. 


Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Dolganov plus Exner, Applied Biosystems and Monforte, as discussed above, and to use a sample with non-detectable RNA, as suggested by Monforte. Monforte teaches the need for analyzing archived samples which contain varied and poor quality nucleic acid. One of ordinary skill in the art would have been motivated to try the modified Dolganov method to analyze samples with degraded or small amounts of RNA, as Dolganov teaches that the method is useful for low-abundance transcripts. Therefore, the ordinary artisan would have been motivated to try the modified Dolganov method on samples with degraded or small amounts of RNA as Dolganov specifically teaches that the method would be useful for such purposes, with an expectation of success since Dolganov does not limit the types of nucleic acid that can be assayed.

Regarding claim 20, Dolganov additionally teaches …
wherein the primers have the same annealing temperature (Fig. 1: “[a]ll gene-specific primers for multiplex RT-PCR are designed to have Tm = 60°C”). In addition, as also noted by Exner, primer design is well known in the art, and one of ordinary skill in the art would know how to optimize primer design so that pairs of primers have appropriate annealing 


Regarding claim 21, Dolganov additionally teaches …
wherein the fragment of the target RNA from 60 nt to 600 nt in length includes the primer (Fig. 1: “Multiple Gene Amplicons ~ 100-250 bp”). When a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05. In addition, the instant specification does not provide a showing of unexpected results of the claimed range.


Regarding claim 25, which depends from claim 18, Dolganov does not teach …
wherein the sample comprises degraded nucleic acid.
However, Monforte teaches this limitation (para. 22: “the present invention provides new PCR-based methods for amplifying degraded nucleic acids … with a nucleic acid population (e.g., mRNA …)”.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Dolganov plus Exner, Applied Biosystems and Monforte, as discussed above, and to use a sample with degraded RNA, as suggested by Monforte. Monforte teaches the need for analyzing archived samples which contain varied and poor quality nucleic 
	
In view of the foregoing, claims 18-21 and 25 are prima facie obvious over Dolganov in view of Exner and Monforte, as evidenced by and in view of Applied Biosystems.


Conclusion
Claims 1-4, 6, 8, 17-21 and 25 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Exner was cited in the PTO-892 Notice of References Cited mailed August 6, 2020.
        2 Exner was cited in the PTO-892 Notice of References Cited mailed August 6, 2020.
        3 Monforte was cited in the PTO-892 Notice of References Cited mailed August 6, 2020.
        4 Exner was cited in the PTO-892 Notice of References Cited mailed August 6, 2020.
        5 Monforte was cited in the PTO-892 Notice of References Cited mailed August 6, 2020.